CUSIP No. SCHEDULE 13D Page 1 of 13 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No.7) Under the Securities Exchange Act of 1934 Natural Resource Partners L.P. (Name of Issuer) Common Units of Limited Partnership Interests (Title of Class of Securities) 63900P 10 3 (CUSIP Number) Cline Resource and Development Company 3oulevard, Suite 903 Palm Beach Gardens, Florida33410 Attn:Donald Holcomb Phone:561-626-4999 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Gregory P. Patti, Jr., Esq.
